Miller, Judge.
Roosevelt Anthony, pro se, sued the Tax Commissioner of Burke County, Cynthia D. McManus (the “Tax Commissioner”), based on the county’s levy and sale of his property due to delinquent taxes. When Anthony failed to appear for his noticed deposition, the Tax Commissioner moved to dismiss the complaint. After an evidentiary hearing, the trial court granted the motion to dismiss. Anthony filed notice of appeal, but failed to pay costs for the preparation of the appellate record. The Tax Commissioner moved to dismiss the appeal when costs remained unpaid in excess of 30 days. The trial court granted the motion; Anthony appealed to the Supreme Court of Georgia; and the Supreme Court transferred the appeal to this Court.
On appeal, Anthony argues only the merits of his claims against the Tax Commissioner in the underlying complaint, issues that are not properly before this Court since they were dismissed by the trial court. There also is waiver as to the appealable orders of record (the trial court’s orders imposing the sanction of dismissal and dismissing Anthony’s appeal thereof), since Anthony has not enumerated these as error. Neither has he otherwise argued or cited to authority to such effect. Court of Appeals Rule 25 (c) (2). We therefore discern no error and affirm the trial court’s decision to dismiss Anthony’s appeal.

Judgment affirmed.


Johnson, P. J., and Ellington, J., concur.

Spivey, Carlton & Edenfield, J. Franklin Edenfield, for appellee.